Citation Nr: 0420774	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  97-33 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to assignment of an evaluation in excess of 50 
percent for service-connected Post-Traumatic Stress Disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1968 to December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which (in part) granted service connection for PTSD and 
assigned a 30 percent rating from April 22, 1997.  By 
subsequent rating decision in August 1999, the RO increased 
the disability rating for PTSD from 30 percent to 50 percent, 
effective from April 22, 1997.  However, the issue remains in 
appellate status as the veteran has not expressly limited his 
appeal to that percentage rating.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The veteran's appeal also originally 
included the additional issue of entitlement to an increased 
rating for service-connected residuals of a gunshot wound to 
the right foot.  However, the veteran withdrew this issue 
from appellate status via a September 1999 statement.

The record shows that the veteran has filed a claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability.  It is 
not clear from the claims file what action, if any, has been 
taken by the RO in connection with this claim, and this 
matter is hereby referred to the RO for any necessary action.

The issue on appeal was before the Board in April 2001, at 
which time the appeal was denied.  The appellant appealed the 
Board's April 2001 decision to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  By 
Order dated December 9, 2003, the Court vacated the Board's 
April 2001 decision and remanded the case back to the Board 
for further action pursuant to its Order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the veteran's part.


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  In reviewing the record the Board is unable to find 
that the appellant has been furnished proper VCAA notice with 
regard to his appeals.  The Court has made it clear that 
failure to adequately show compliance with VCAA notice 
requirements is remandable error.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002); Huston v. Principi, 17 Vet. App. 195, 
202 (2003).  In the past, the Board had been attempting to 
remedy any VCAA notice deficiency by sending the appellant a 
VCAA notice letter under the provisions of 38 C.F.R. 
§ 19.9(a)(2)(ii).  However, this regulatory provision has 
been invalidated by the United States Court of Appeals for 
the Federal Circuit.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Therefore, while the Board regrets further delay in appellate 
review, the case must be returned to the RO for issuance of 
VCAA notice before the Board may proceed with appellate 
review.  

The most recent clinical records associated with the claims 
file are dated in 2000.  The Board notes the last time the 
veteran's service-connected PTSD was evaluated by VA for 
compensation purposes was in May 1997.  The Board believes 
that additional development of the medical evidence is 
necessary, to include action to obtain additional treatment 
records as well as a current VA examination, in order to 
provide a proper record to allow for informed appellate 
review.   

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should furnish the appellant 
with an appropriate letter to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
appellant has been properly advised of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
(c) the information and evidence that the 
appellant is expected to provide; and (d) 
the need to provide all pertinent 
evidence in his possession.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002); 38 C.F.R. § 3.159(b)(1).  

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers who treated the 
veteran for PTSD since 2000.  After 
securing any necessary releases, the RO 
should request copies of these records.

3.  The veteran should then be scheduled 
for a VA PTSD examination to ascertain 
the current severity of his service-
connected PTSD.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination.  All examination 
findings should be clearly reported in 
accordance with VA's diagnostic criteria 
for PTSD.  The examiner should also 
assign a Global Assessment of Functioning 
(GAF) score. 

4.  After completion of the above and any 
additional development the RO may deem 
necessary, the RO should review the 
expanded record and determine if 
assignment of a higher rating is 
warranted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




